Citation Nr: 1102131	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-26 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the right 
hip including as secondary to service-connected spinal stenosis 
and lumbar spondylosis.

3.  Entitlement to service connection for arthritis of the right 
knee including as secondary to service-connected spinal stenosis 
and lumbar spondylosis.

4.  Entitlement to an increased rating for spinal stenosis and 
lumbar spondylosis (low back disability), currently evaluated as 
40 percent disabling.

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Specifically, the appeal comes to the Board from a January 2008 
RO decision that denied service connection for bilateral hearing 
loss, denied an increased rating for the low back disability, and 
denied entitlement to a TDIU.  It also comes to the Board from a 
May 2008 RO decision that denied service connection for arthritis 
of the right hip and arthritis of the right knee as well as 
denied an increased rating for PTSD.

In September 2010, the Veteran testified during a Board hearing 
at the RO before the undersigned; a transcript of that hearing is 
of record.

The issues of entitlement to service connection for arthritis of 
the right hip, entitlement to service connection for arthritis of 
the right knee, entitlement to an increased rating for a low back 
disability, entitlement to an increased rating for PTSD, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

At the September 2010 Board hearing, the Veteran requested 
withdrawal of the issue of entitlement to service connection for 
bilateral hearing loss prior to promulgation of a decision in the 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issue of entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the September 2010 Board hearing the 
Veteran requested withdrawal of the issue of entitlement to 
service connection for bilateral hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for bilateral hearing loss and 
that issue is dismissed.


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.


REMAND

As for the issues of entitlement to service connection for 
arthritis of the right hip and right knee including as secondary 
to service-connected low back disability and entitlement to an 
increased rating for PTSD, the Board notes that ten days after 
the September 20, 2010, Board hearing the Veteran perfected his 
appeals as to these issues.  Moreover, in his September 30, 2010, 
VA Form 9, Appeal to Board of Veterans' Appeals, he requested 
another hearing before a Veterans' Law Judge traveling to the RO 
as to these issues.  As such, a remand to schedule the Veteran 
for a Board hearing on these three issues, and these three issues 
only, is required.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) 
(2010).

As to the claim for an increased rating for the low back 
disability, the Veteran asserts that he has neurological 
disability associated with his disability that is not adequately 
compensated for in his current 40 percent rating.  The Veteran, 
in essence, contends that he has objective neurological 
abnormalities (including radiculopathy of the lower extremities) 
that should be rated separately under an appropriate Diagnostic 
Code as instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine.  See 38 C.F.R. § 4.71a (2010).

While complaints of back pain radiating to the lower extremities 
are contained in a February 2008 VA record, and findings such as 
a positive straight leg test are associated with the claims file 
(see March 2008 VA record), the Board observes that the evidence 
during the period in question does not contain detailed clinical 
neurological findings.  Therefore, because at his September 2010 
Board hearing the Veteran essentially asserted that his service-
connected low back disability has worsened over time since his 
November 2007 VA examination and because the record appears to 
substantiate these claims as to his adverse neurological 
symptomatology, the Board finds that a remand to provide the 
claimant with another VA examination is required.  See 
38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim) (West 2010); McLendon v. Nicholson, 20 Vet. App. 84-86 
(2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate); VAOPGCPREC 11-95 (April 7, 1995).

In this regard, the Board notes that while a March 2008 VA record 
noted that the Veteran needed to undergo an electromyography 
(EMG) and computerized tomography (CT) myelogram to evaluate 
nerve root compression in the lower extremities, no such testing 
is of record.  In fact, the record does not include any of his 
post-March 2008 VA treatment records.  Therefore, a remand is 
also required to obtain and associate with the record all of the 
Veteran's contemporary VA treatment records that are not found in 
the claims files including copies of the missing EMG and CT 
reports.  See 38 U.S.C.A. § 5103A(b) (West 2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records).

As to the claim for a TDIU, the Board notes that from the 
existing record it is not possible to ascertain whether the 
Veteran's service connected disabilities, acting alone, precludes 
him from securing or following a substantially gainful 
occupation or causes him to be unable to secure and follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a), (b) 
(2010) (Emphasis added).  Therefore, a remand to provide the 
Veteran with a VA examination to obtain answers to these 
questions is required.  See 38 U.S.C.A. § 5103A(d), McLendon, 
supra.  A decision on the TDIU claim is also deferred because it 
is inextricably intertwined with the above issues that require 
the development outlined above.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be adjudicated 
together in order to enter a final decision on the matter). 

Accordingly, these issues are REMANDED for the following actions:

1.  The Veteran's post-2008 VA treatment 
records that have not as yet been 
associated with the claims files, including 
copies of all EMGs and CTs reports, should 
be obtained and associated with the claims 
files.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran and his representative should be 
provided with a copy of that memorandum.

2.  After undertaking the above development 
to the extent possible, the Veteran should 
be afforded VA examinations by a 
neurologist and orthopedist to determine 
the nature and severity of his service-
connected low back disability.  The claims 
folders are to be provided to the examiners 
for review in conjunction with the 
examinations and the examination reports 
should reflect that the examiners reviewed 
the claims folders.  All indicated studies, 
including EMG and nerve conduction testing, 
should be performed, and all findings 
reported in detail.  In accordance with the 
AMIE worksheet for rating spinal stenosis 
and lumbar spondylosis, the examiners are 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his 
disability.  In addition to any other 
information provided pursuant to the AMIE 
worksheet, the examiners must provide 
answers to the following questions:

i.  As to any low back 
neurological disorders, the 
neurologist should specifically 
state whether it is "at least as 
likely as not" (50 percent or 
more) that the Veteran has any 
neurological abnormalities 
(including radiculopathy of the 
lower extremities) that are 
associated with his service-
connected spinal stenosis and 
lumbar spondylosis.  If any such 
neurological abnormalities are 
determined to be related to the 
Veteran's service-connected low 
back disability, the examiner is 
asked to specifically identify if 
the problems is in the right 
and/or the left lower extremity 
and to thereafter characterize 
the severity of such neurological 
abnormalities as incomplete and 
"mild," "moderate," or 
"sever," or complete. 

ii.  As to the low back 
musculoskeletal disorder, the 
orthopedic examiner should 
conduct complete range of motion 
studies, with specific citation 
to the forward flexion of the 
thoracolumbar spine, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability 
with use, incoordination, painful 
motion, pain with use, and 
provide an opinion as to how 
these factors result in any 
limitation of flexion and/or 
extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms 
of additional degrees of 
limitation of flexion and/or 
extension during the flare-ups.  

iii.  The examiners should also 
comment on the number of weeks of 
incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest 
ordered by a physician) the 
Veteran has experienced do to his 
service connected low back 
disorder in any given 12 month 
period since he started his 
appeal.

      All conclusions should be explained in 
detail.  

3.  After undertaking the above development 
to the extent possible, the Veteran should 
be afforded a VA examination to ascertain 
the impact of his service-connected 
disabilities on his ability to obtain and 
maintain employment.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the examination 
and the examination report should reflect 
that the examiner reviewed the claims 
folders.  All indicated tests and studies 
deemed appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

i.  Is it at least as likely as 
not that the Veteran's service-
connected disabilities acting 
alone (i.e., without regard to 
any of his nonservice-connected 
disorders) preclude him from 
securing or following a 
substantially gainful occupation? 

ii.  Is it at least as likely as 
not that the Veteran's service-
connected disabilities acting 
alone (i.e., without regard to 
his nonservice-connected 
disorders) cause him to be unable 
to secure and follow a 
substantially gainful occupation?

      All conclusions should be explained in 
detail.  

Note:  In providing an answer to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

4.  After undertaking the above 
development, the Veteran and his 
representative should be provide with 
updated Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), notice in accordance with the 
United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010) which notice 
includes, among other things, notice of 
38 C.F.R. § 3.310 (2010).

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the service 
connection claims, such readjudication 
should take into account both direct and 
secondary service connection.  As to the 
rating claims, such readjudication should 
take into account whether "staged" ratings 
are appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. § 3.310.  A reasonable period of 
time should be allowed for response before 
the appeal is returned to the Board. 

6.  If after undertaking the above 
development to the extent possible any of 
the benefits sought on appeal remain denied 
as to the claims of service connection for 
arthritis of the right hip and right knee 
including as secondary to service-connected 
low back disability and the claim for  an 
increased rating for PTSD, and these 
issues only, the Veteran should be 
scheduled for a hearing before a Veterans' 
Law Judge traveling to the RO at the 
earliest available opportunity, unless 
otherwise indicated, with appropriate 
notification to the Veteran and his 
representative.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


